AMENDMENT TO BUSINESS FINANCING AGREEMENT AND
AGREEMENT FOR WHOLESALE FINANCING


This Amendment is made to (i) that certain Business Financing Agreement executed
on the 31st day August, 2000, between ePlus Technology, inc. ("Dealer") and GE
Commercial Distribution Finance Corporation ("CDF"), as amended ("BFA") and (ii)
that certain Agreement for Wholesale Financing between Dealer and CDF dated
August 31, 2000, as amended ("AWF").


FOR VALUE RECEIVED, CDF and Dealer agree as follows (capitalized terms shall
have the same meaning as defined in the BFA unless otherwise indicated):


1. Section 2.1 of the BFA is hereby amended in its entirety to read as follows:


"2.1 Accounts Receivable Facility. Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of Thirty Million
Dollars ($30,000,000.00); provided, however, that (i) at no time during the
Overline Period (as defined below) will the principal amount outstanding under
the Accounts Receivable Facility and Dealer's inventory floorplan credit
facility with CDF (excluding open approvals for which CDF has not yet received
the invoice) exceed, in the aggregate, Eighty-Five Million Dollars
($85,000,000.00), and (ii) at no time other than during the Overline Period will
the principal amount outstanding under the Accounts Receivable Facility and
Dealer's inventory floorplan credit facility with CDF (including open approvals
for which CDF has not yet received the invoice) exceed, in the aggregate,
Eighty-Five Million Dollars ($85,000,000.00). CDF's decision to advance funds
will not be binding until the funds are actually advanced."


In addition, subject to the terms of the AWF, CDF agrees to provide to Dealer an
inventory floorplan credit facility of (x) from June 26, 2006 through September
21, 2006 (“Overline Period”), Eighty-Five Million Dollars ($85,000,000.00) (plus
an additional Fifteen Million Dollars ($15,000,000.00) for open approvals for
which CDF has not yet received the invoice), and (y) at all times other than
during the Overline Period, Eighty-Five Million Dollars ($85,000,000.00)
(including open approvals for which CDF has not yet received the invoice);
provided, however, that (i) at no time during the Overline Period will the
principal amount outstanding under Dealer’s inventory floorplan credit facility
with CDF (excluding open approvals for which CDF has not yet received the
invoice) and the principal amount outstanding under the Accounts Receivable
Facility exceed, in the aggregate, Eighty-Five Million Dollars ($85,000,000.00)
and (ii) at no time other than during the Overline Period will the principal
amount outstanding under the Dealer's inventory floorplan credit facility with
CDF (including open approvals for which CDF has not yet received the invoice)
and the principal amount outstanding under the Accounts Receivable Facility
exceed, in the aggregate, Eighty-Five Million Dollars ($85,000,000.00). CDF's
decision to advance funds will not be binding until the funds are actually
advanced.


Dealer waives notice of CDF's acceptance of this Amendment.


All other terms and provisions of the AWF and BFA, to the extent not
inconsistent with the foregoing, are ratified and remain unchanged and in full
force and effect.


IN WITNESS WHEREOF, each of Dealer and CDF have executed this Amendment on this
29th day of June, 2006.
 
                                                                                           ePlus
Technology, inc.
Attest:                                
                   /s/ Steven J. Mencarini                             
/s/ Erica S. Stoecker                                Steven J. Mencarini
Erica S. Stoecker, Secretary                                           Chief
Financial Officer
 
 
                                                                                          
GE COMMERCIAL DISTRIBUTION
                                                                                          
FINANCE CORPORATION


                                                                                           
/s/ David Mintert
                                                                                           
David Mintert
                                                                                           
Vice President of Operations

